Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 10-11, 15-16, and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Tully et al. (US 2013/0331349 A1) and Roberts et al. (US 2015/0290154 A1), in view of Pruzanski et al. (WO 2016/127019 A2, IDS).
Tully et al. teach the compound recited in claim 4 (tropifexor) as FXR agonist, pharmaceutical composition comprising the same and method of using the same for treating NASH and/or NAFLD. See, particularly, paragraphs [0005], [0016] (general formula I-D), page 61, compound 1-1B, paragraphs [0608] to [0612], and [1020], claims 13, 14 and 22. 
Roberts et al. teach a method of treating NAFLD and NASH comprising administering to the patients compound of MBX-8025 (aka. Seladelpar). See, particularly, the abstract, paragraphs [0022] to [0023]. MBX-825 is an orally available potent agonist of PPAR delta. See, paragraph [0019].  The administration may be realized by any route suitable to the subject being treated and the nature of the subject’s conditions. The route of administration include injection, transdermal and transmucosal, but preferred route is oral administration as the compound is 
Tully et al. and Roberts et al. as a whole do not teach expressly a combination of a FXR agonist, such as tropifexor, and a PPAR delta agonist, such as MBX-8025.
However, Pruzanski et al. teach a pharmaceutical composition comprising a combination of FXR agonist and at least one lipid lowering agent, particularly, PPAR-delta agonist, and  method of using the same for treating NAFLD and NASH. See, particularly, the abstract, page 3, lines 7-10. The combination may provide synergistic effect. See, particularly, page 22, line 26 to page 23, line 12. The combination may be administered concurrently, or sequentially. See, particularly, page 23 lines 13-22. Various dose amounts may be used for the first compound (FXR agonist) in the range of 0.1-1500mg/day. Page 23, line28 to page 24, line11. 
Therefore, it would have been prima facie obvious to a person of ordinary skill in the art, at the time before the effective filing date of the claimed the invention, to make a pharmaceutical composition comprising a combination of FXR agonist, such as tropifexor, and a PPAR delta agonist, such as seladelpar, and to use such pharmaceutical composition or the combination for treating NASH and/or NAFLD. 
A person of ordinary skill in the art would have been motivated to make a pharmaceutical composition comprising a combination of FXR agonist, such as tropifexor, and a PPAR delta agonist, such as seladelpar, and to use such pharmaceutical composition or the combination for treating NASH and/or NAFLD because both FXR agonist and PPAR delta agonist have been known for treating NASH and NAFLD and has been particularly known to be used in combination with expected synergistic effect. As to the particular effective amounts of each of the therapeutic agents, note, the optimization of a result effective parameter, e.g., effective In re Boesch and Slaney (CCPA) 204 USPQ 215. Furthermore, as to the particular therapeutic regimens, e.g., concurrent or sequential administration, single or separated dose, such options would have been within the purview of ordinary skill in the art.
 Claims 5 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Tully et al. (US 2013/0331349 A1) and Roberts et al. (US 2015/0290154 A1), in view of Pruzanski et al. (WO 2016/127019 A2, IDS) for reasons set forth above, in further view of Chianelli et al. (WO 2015/069666 A1, IDS).
The teachings of Tully et al. and Roberts et al. have been discussed above, Tully and Roberts as a whole do not teach expressly compound B herein as the FXR agonist.
However, Chianelli et al. teach FXR agonists (including compound B herein), or salts thereof, meglumine salts in particular, and method of using the same, particularly in combination with other therapeutic agent,  for treating NASH and NAFLD. The drug may be administered orally. See, particularly, page 1, lines 27 to page 4, pages 16, lines 3-24, page 18, line 4 to page 19, line 9.  Compound B herein has been expressly disclosed and recited as compound 80 meglumine monohydrate. See, page 18, lines 14-15, example 14, page 102, line 1 to page 104, line 5, and page 105. 
Therefore, it would have been prima facie obvious to a person of ordinary skill in the art, at the time before the effective filing date of the claimed the invention, to use the compound B herein, or its meglumine monohydrate salt, as FXR agonist in the combination and to use the same for treating NASH or NAFLD..
A person of ordinary skill in the art would have been motivated to use the compound B herein, or its meglumine monohydrate salt, as FXR agonist in the combination and to use the . 
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Tully et al. (US 2013/0331349 A1) and Roberts et al. (US 2015/0290154 A1), in view of Pruzanski et al. (WO 2016/127019 A2, IDS) for reasons set forth above, and in further view of Barreyro et al. (“The pan-caspase inhibitor emricasan (IDS-6556) decreases liver injury and fibrosis in murine model of non-alcoholic steatohepatitis,” Liver International, Vol. 35, No. 3, pp 953-966, IDS) and Burgess et al. (US 20090214527 A1).
The teachings of Tully et al. and Roberts et al. have been discussed above, Tully and Roberts as a whole do not teach expressly a pharmaceutical composition comprising caspase inhibitor, such as emricasan,  and a PPAR delta agonist, such as Seladelpar.
However, Barreyro et al. teach that in an animal model of NASH, emricasan effectively reduced the hepatic fibrosis, suggesting it would be attractive antifibrotic therapy against NASH. See, particularly, the abstract. Burgess et al. teach a method of treating liver fibrosis, particularly in nonalcoholic steatohepatitis (NASH),comprising administering to the subject a caspase inhibitor, particularly, (3S)-3-[N--(N'-(2-Tert-Butylphenyl)Oxamyl)Alaninyl]Amino-5-(2',3',5',6'-Tetrafluorophenoxy)-4-Oxopentanoic acid (aka. emricasan), in combination with other therapeutic agent. See, particularly, the abstract, paragraphs [0035], [0160], and the claims. 
Therefore, it would have been prima facie obvious to a person of ordinary skill in the art, at the time before the effective filing date of the claimed the invention, to make a pharmaceutical composition comprising a caspase inhibitor, such as emricasan, and an PPAR delta agonist, such as Seladelpar. 
In re Kerkhoven, 205 USPQ 1069.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENGJUN WANG whose telephone number is (571)272-0632.  The examiner can normally be reached on 8:00 AM to 3:30 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR 


/SHENGJUN WANG/Primary Examiner, Art Unit 1627                                                                                                                                                                                                        



	
.